UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-4253



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TONY OGREDIUS COX,

                                              Defendant - Appellant.


Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (CR-03-347)


Submitted:   August 26, 2005            Decided:   September 27, 2005


Before LUTTIG, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David B. Freedman, WHITE & CRUMPLER, Winston-Salem, North Carolina,
for Appellant. Anna Mills Wagoner, United States Attorney, Harry
L. Hobgood, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Tony Ogredius Cox appeals his jury conviction and five-

month sentence for knowingly and willfully making a materially

false   statement       and    representation     on   a    FAA    Form   8500-8   in

violation of 18 U.S.C. § 1001 (a)(2) (2000).                      Cox contends his

conviction      should   be    reversed   because      there      was   insufficient

evidence that his misrepresentation was material to a matter within

the jurisdiction of the Federal Aviation Administration (FAA). See

United States v. Arch Trading Co., 987 F.2d 1087, 1095 (4th Cir.

1993) (citations omitted).           We affirm.

           A defendant challenging the sufficiency of the evidence

faces a heavy burden.          See United States v. Beidler, 110 F.3d 1064,

1067 (4th Cir. 1997).          When, as here, the defendant challenges the

sufficiency of the evidence at trial, the relevant question is

whether, taking the view most favorable to the Government, there is

substantial evidence to support the verdict. See Glasser v. United

States,   315    U.S.    60,    80   (1942).    This       court    “ha[s]   defined

‘substantial evidence,’ in the context of a criminal action, as

that evidence which ‘a reasonable finder of fact could accept as

adequate and sufficient to support a conclusion of a defendant’s

guilt beyond a reasonable doubt.’”             United States v. Newsome, 322

F.3d 328, 333 (4th Cir. 2003) (quoting United States v. Burgos, 94

F.3d 849, 862-63 (4th Cir. 1996) (en banc)).                      This court “must

consider circumstantial as well as direct evidence, and allow the


                                       - 2 -
Government the benefit of all reasonable inferences from the facts

proven to those sought to be established.”               United States v.

Tresvant,   677   F.2d   1018,   1021   (4th   Cir.   1982).   With   these

standards in mind, and after reviewing the record, we conclude that

the evidence was sufficient to support Cox’s conviction.

            Accordingly, we affirm Cox’s conviction and sentence. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                 AFFIRMED




                                   - 3 -